[Minerals Technologies Inc. Letterhead] December 15, 2010 Ms. Pamela Long Assistant Director Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-4631 Re:Minerals Technologies Inc. Form 10-K for the Fiscal Year ended December 31, 2009 Definitive Proxy Statement on Schedule 14A File No. 001-11430 Dear Ms. Long: Confirming our telephone conversation with Ms. Chambre Malone with respect to your letter to Mr. Muscari dated December 1, 2010, we understand that Minerals Technologies Inc. will have an extension of time to respond to your letter, which response was otherwise due today, December 15, 2010.We will aim to respond by December 30, 2010 and will in any event respond on or prior to January 7, 2011. Very truly yours, /s/ Thomas J. Meek Thomas J. Meek Vice President, General Counsel and Secretary Cc: Ms. Chambre Malone, Staff Attorney
